Case 2:14-cv-13710-SFC-DRG ECF No. 111 filed 09/23/20                 PageID.2635       Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 Equal Employment Opportunity Commission,

        Plaintiff,

 Donna Stephens, Trustee of the Aimee
 A. And Donna Stephens Trust,

        Proposed Plaintiff-Intervenor,

 v.                                                  Case No. 14-13710

 R.G. & G.R. Harris Funeral Homes, Inc.,             Sean F. Cox
                                                     United States District Court Judge
        Defendant.


 ________________________________/

                                ORDER GRANTING
                          UNOPPOSED MOTION TO INTERVENE

        On September 25, 2014, Plaintiff Equal Employment Opportunity Commission

 (“EEOC”) filed this action under Title VII of the Civil Rights Act of 1964, to correct unlawful

 employment practices on the basis of sex and to provide appropriate relief to Aimee Stephens,

 who was alleged to have been adversely affected by such practices. This Court granted summary

 judgment in favor of Defendant and the EEOC appealed.

        While the case was pending before the United States Court of Appeals for the Sixth

 Circuit, that Court granted Aimee Stephen leave to intervene as Plaintiff-Intervenor. See EEOC

 v. R.G. & G.R. Harris Fun. Homes, Inc., 2017 WL 10350992 (6th Cir. 2017).

        Later, the United States Supreme Court affirmed the Sixth Circuit’s ruling that Defendant

 unlawfully discriminated against Aimee Stephens because of her sex, in violation of Title VII.

 Shortly before that ruling, however, Aimee Stephens died. Prior to her death, Aimee Stephens
Case 2:14-cv-13710-SFC-DRG ECF No. 111 filed 09/23/20                  PageID.2636       Page 2 of 3




 transferred her interest in this litigation to the Aimee A. and Donna Stephens Trust (“the Trust”),

 whose sole trustee is now Donna Stephens.

        Following remand to this Court, Donna Stephens filed a motion seeking to intervene in

 this action in order to protect the Trust’s interests. That motion was filed on August 11, 2020.

 (ECF No. 101). Attached as an exhibit to the motion is Proposed Plaintiff-Intervenor’s proposed

 Complaint in Intervention. (ECF No. 101-5).

        The EEOC filed a response to the motion on August 25, 2020. (ECF No. 105). In it, the

 EEOC states that it “has no objection to the intervention of Donna Stephens” in this case. (Id. at

 PageID.2613).

        On September 14, 2020, Defendant filed a response to the Motion to Intervene. (ECF No.

 108). In that response, Defendant states that it has been having fruitful discussions regarding

 settlement with the EEOC, and that it has “in good faith engaged in settlement negotiations with

 proposed plaintiff-intervenor, but with no success.” (Id. at PageID.2626). Defendant’s response

 does not set forth any legal basis for opposing the motion and, in fact, does not oppose the

 motion. Rather, Defendant’s response brief states that “Defendant requests the court use its

 sound discretion in considering the motion to intervene.” (Id.).

        Having reviewed the unopposed motion, the Court concludes that a hearing on the

 motion is not necessary. The Court hereby GRANTS the unopposed Motion to Intervene and

 ORDERS, pursuant to Fed. R. Civ. P. 24(a) and (b), that Donna Stephen may intervene in this

 case by filing her proposed Complaint in Intervention. The Court ORDERS that the Complaint in

 Intervention
Case 2:14-cv-13710-SFC-DRG ECF No. 111 filed 09/23/20                   PageID.2637   Page 3 of 3




 shall be filed within ten (10) days of the date of this Order.



        IT IS SO ORDERED.
                                                s/Sean F. Cox
                                                Sean F. Cox
                                                United States District Judge

 Dated: September 23, 2020
